Case 1:17-cv-00636-PAB-SKC Document 65 Filed 01/19/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-00636-PAB-SKC

  ROCKY MOUNTAIN WILD, INC., a Colorado non-profit corporation,

         Plaintiff,

         v.

  UNITED STATES BUREAU OF LAND MANAGEMENT, a federal agency; and
  UNITED STATES DEPARTMENT OF INTERIOR, a federal agency,

        Defendants.
  ______________________________________________________________________________

          MOTION TO ENTER JUDGMENT AND EXTEND RULE 54 DEADLINE


         Rocky Mountain Wild, through Counsel, files this Motion for the Court to enter

  Judgment (Fed.R.Civ.Pro 58(d)) for Plaintiff based on the Order granting summary judgment

  (ECF No. 47), and in support of this request states the following:

  1.     On April 22, 2020, the Court entered an Order on summary judgment requiring

         Defendants to remedy Freedom of Information Act (“FOIA”) violations by filing

         documents with the Court regarding additional searches and providing a new Vaughn

         index to justify its withholdings. ECF No. 47.

  2.     On July 10, 2020, Defendants filed a Renewed Motion for Summary Judgment with the

         specified documents attached as exhibits. ECF No. 52.

  3.     Plaintiff does not seek further litigation of the deficiencies in the agency FOIA search and

         withholdings, and instead, requests entry of judgment based on the findings and holdings

         in ECF No. 47 so the post-judgment phases of this litigation may commence. See ECF

         No. 33 at 5 FN 3.
Case 1:17-cv-00636-PAB-SKC Document 65 Filed 01/19/21 USDC Colorado Page 2 of 5




  4.    Previously withheld records were released as a result of the search and review of FOIA

        Exemptions ordered by the Court. ECF No. 47.

               40. The Washington Office search returned 132 pages, released in full. Ex. 2 ¶ 19.
               41. The Colorado Office search returned 3,964 pages, including 2,819 pages
               contained within the State Office leasing folder, produced in their entirety. Ex. 1 ¶
               47.
               42. Ms. Garcia-Hinojosa then reviewed the remaining 1,145 responsive pages in
               consultation with the Regional Solicitor’s Office to determine whether any material
               within these pages should be redacted or withheld pursuant to the FOIA
               Exemptions. Id. ¶ 48.

               49. Based on this review, Ms. Garcia-Hinojosa determined that 101 pages of
               records should be withheld in full, and 95 pages in part, under FOIA Exemptions 3
               and 5. Id. ¶ 49.

        ECF No. 52 at 10-11.

  5.    A new Vaughn index was filed with the Court. ECF No. 52 at 11-16.

  6.    Based on these filings, Plaintiff identified several deficiencies it sought to remedy

        through negotiations, and without additional time and expense of summary judgment

        proceedings.

  7.    In an effort to resolve this case without further briefing and Court Orders, the parties

        engaged in settlement discussions. These discussions involved a written proposal agreed

        upon in principle on October 28, 2020 and negotiation of fees and costs with

        documentation provided to the agency on October 7, 2020. Agency-requested follow-up

        documentation on fees and costs was provided on November 18, 2020.

  8.    A series of discussions had identified a settlement in principle that would include an

        additional search of specific persons based on specified search terms, along with payment

        of a reasonable amount of statutory attorney’s fees. 5 U.S.C. § 552(a)(4)(E).




                                                  2
Case 1:17-cv-00636-PAB-SKC Document 65 Filed 01/19/21 USDC Colorado Page 3 of 5




  9.    For over two months the agency counsel has been unable to provide Plaintiff’s counsel

        with an agency position, whether it be rejection, acceptance of the settlement proposal, or

        a counter-offer. Assurances of ongoing agency review were repeatedly followed by

        excuses for not providing a position. This pattern has resulted in six requests for

        extension based on Plaintiff’s erroneous belief that settlement was likely, and even

        imminent.

  10.   On December 21, 2020, the Court granted Plaintiff’s sixth unopposed Motion for

        Extension of Time based on the parties’ settlement efforts. ECF No. 64. Plaintiff’s

        Response Brief is currently due on January 20, 2021. Id.

  11.   Although Plaintiff has identified specific deficiencies in the Court-ordered searches, and

        agency counsel has confirmed a willingness to conduct additional searches, Plaintiff is

        ready for final resolution of this FOIA litigation involving agency records, most of which

        were created or obtained during the Obama Administration’s preparation of an oil and

        gas leasing decision that was finalized in March 2017.

  12.   The post-judgment issues that may require judicial resolution are the amount of costs and

        attorneys’ fees awarded to Plaintiff (5 U.S.C. § 552(a)(4)(E)) and Special Council

        referral. 5 U.S.C. § 552(a)(4)(F). Plaintiff remains open to an agency counter-offer on

        the documented fees and costs Plaintiff provided, but now anticipates motions practice

        will be required.

  13.   Rule 54 provides a 14-day deadline after judgment is entered for filing statutory cost and

        fees motions, “unless the court provides otherwise.” Fed.R.Civ.Pro 54(d)(2)(B).

  14.   Plaintiff requests the Court to extend the Rule 54 deadline by about three weeks, and set a

        deadline of February 22, 2021 to file a Motion for Statutory Costs and Fees.


                                                  3
Case 1:17-cv-00636-PAB-SKC Document 65 Filed 01/19/21 USDC Colorado Page 4 of 5




        Fed.R.Civ.Pro. 54. Good cause for the extension is based on Plaintiff’s continuing

        willingness to attempt to avoid “fees-on-fees” by conferring after hearing the agency

        position on the materials that detail the basis for Plaintiff’s costs and fees.

  15.   Plaintiff’s counsel attempted to discuss this request with Defense Counsel, but calls and

        emails have not been returned. D.C.COLO.LCivR 7.1(b)(1).

  16.   Pursuant to D.C.COLO.LCivR 6.1(b), undersigned counsel certifies that Plaintiffs have

        sought five previous extensions of time to submit their response to the renewed motion

        for summary judgment.

  17.   Pursuant to D.C.COLO.LCivR 6.1(c), undersigned counsel certifies that a copy of this

        Motion will be served on Defendants and upon a representative for Plaintiffs.

  18.   Alternatively, for the reasons stated above, and should the Court deny the request to enter

        judgment for Plaintiff and thereby moot the pending summary judgment motion, Plaintiff

        respectfully request that the deadline to submit their response to the renewed motion for

        summary judgment be extended to February 22, 2021.

  RESPECTFULLY SUBMITTED January 19, 2021:
                                                                s/Travis E. Stills
                                                                Travis E. Stills
                                                                Energy & Conservation Law
                                                                1911 Main Ave., Suite 238
                                                                Durango, Colorado 81301
                                                                (970) 375-9231
                                                                stills@frontier.net
                                                                Attorneys for Plaintiff

                                                                Matthew Sandler
                                                                Rocky Mountain Wild
                                                                1536 Wynkoop St. Suite 900
                                                                Denver, CO 80202
                                                                303-579-5162
                                                                Matt@rockymountainwild.org



                                                   4
Case 1:17-cv-00636-PAB-SKC Document 65 Filed 01/19/21 USDC Colorado Page 5 of 5




                                      CERTIFICATE OF SERVICE

        I hereby certify that on January19, 2021 I served a copy of this motion an all parties using

  the CM/ECF system, unless otherwise noted below.

                                                                     s/ Travis E. Stills
                                                                     Travis E. Stills




                                                 5
